DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on February 9, 2022 has been received and considered. By this amendment, claims 1-9 are amended, claim 10 is cancelled, claim 11 is added, and claims 1-9 and 11 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Karsdon et al. (U.S. 2020/0086110, previously cited), herein Karsdon. Regarding claim 1, Karsdon discloses a neural electrode assembly 100, comprising: a cover 102 configured to be inserted into a uterus in a non-invasive manner (see Figures 1A, 1B, and 2 and paragraph [0048], where the insertion shown and described is considered to be “into a uterus in a non-invasive manner” in the same way as that described in Applicant’s specification at page 3, lines 10-12, where it is described that “the recording neural electrode may be disposed around the cervix by the insertion of the body into the uterus” and, thus, disposal of the device of Karsdon around the cervix is considered to satisfy the limitation of “configured to be inserted into a uterus in a non-invasive manner”); and a plurality of electrodes 114A-D covered by the cover, and configured to stimulate a uterus of a patient to suppress a uterine contraction (see Figures 1A and 1B and paragraphs [0050] and [0062]; it is considered that the electrodes of Karsdon are configured to stimulate a nerve entering the uterus to suppress a uterine contraction, as the stimulation of the smooth . 
Regarding claim 2, when sensor 702 of Karsdon is incorporated into the neural electrode assembly 100, the recording neural electrode would be configured to be disposed around a cervix by the insertion of the assembly into the uterus, to continuously monitor the uterine contraction-evoked neural signal.
Regarding claim 3, Karsdon discloses that the stimulating neural electrode is configured to apply stimulation based on received uterine contraction data (see paragraph [0090]).
Regarding claim 4, Karsdon discloses that the stimulating neural electrode is configured to apply a nerve stimulation signal of sufficient intensity to stop or delay preterm birth, corresponding to the detected degree of uterine contraction (see paragraphs [0035] and [0112]).
Regarding claim 5, it is respectfully submitted that it can be seen from Figure 2 of Karsdon that the positioning of the device locates the device and the electrodes of the device adjacent to uterosacral ligaments on both sides of the cervix.
Regarding claim 6, Karsdon discloses that the cover 102 may be formed of silicone, latex, or other similar biocompatible materials, but fails to explicitly disclose that the cover includes at least one biocompatible material of ethylene vinyl acetate (EVA) copolymer, poly ethylene (PE), poly styrene (PS), poly ethylene terephthalate (PET), poly vinyl chloride (PVC), poly vinylidene 
Regarding claim 7, Karsdon discloses that the cover is formed in the shape of a ring (see Figures 1A and 1B) and is configured to be inserted into the uterus in a non-invasive manner and structurally fixed adjacent to a cervix (see paragraph [0040]).
Regarding claim 8, Karsdon discloses a communication unit 120 electrically connected to the electrodes and the sensor to wirelessly transmit and receive a signal and a command, wherein the communication unit is configured to: transmit the neural signal measured through the recording neural electrode to a monitoring terminal, and receive a command for suppressing the uterine contraction from the monitoring terminal to control the stimulating neural electrode (see Figure 1A and paragraphs [0044]-[0046])
Regarding claim 9, Karsdon discloses a neural electrode control system, comprising: a neural electrode assembly 100 that is configured to be inserted into a uterus in a non-invasive manner to continuously measure a uterine contraction-evoked neural signal and stimulate a nerve entering the uterus to suppress a uterine contraction (see Figure 2 and paragraph [0048]); and a monitoring terminal 706 to receive the uterine contraction-evoked neural signal continuously measured through the neural electrode assembly, and when the uterine contraction is detected, transmit a command for suppressing the uterine contraction to the neural electrode assembly to induce the neural electrode assembly to stimulate the nerve entering the uterus (see Figure 7 and paragraphs [0046], [0060], and [0101]); wherein the neural electrode assembly includes a cover 
Regarding claim 11, Karsdon discloses that the cover is ring-shaped and has an upper part (top view shown in Figure 1A) and a lower part (bottom view shown in Figure 1B); and the .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792